{¶ 21} Appellant's third assignment of error calls into question the failure of the court either to grant a motion for a continuance or to permit counsel to withdraw. These matters were raised at the outset of trial by the party defending a case that had been pending for a substantial period of time. If the court had granted either request, further delay would have been inevitable. It is difficult to conceive how the court's ruling as it did, under those circumstances, could be construed as an abuse of discretion.
 {¶ 22} Appellant's entire argument in support of this assignment of error is that the trial judge had previously imposed an overly harsh discovery-related sanction for a non-discovery-related transgression. While she may well have a point, it is not a point that is raised in the assignment of error, and she does not specify how the point relates to what was raised in the assignment of error.
 {¶ 23} Under these circumstances, I do not believe that the assignment of error can or should be sustained.